DETAILED ACTION

Applicant’s response filed on 04/25/2022 is acknowledged.

Claim Objections
Claims 4-5 are objected to because of the following informalities:  
Referring to claims 4-5, the terms “a flat conductor” and “a flat-shaped conductor” lacks antecedent basis. Because the claim 1 already discloses the terms “a flat conductor” and “a flat-shaped conductor”; 
Therefore, “a flat conductor” and “a flat-shaped conductor” lacks antecedent basis and may be corrected as “the flat conductor” and “the flat-shaped conductor”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (JP2016034230A, hereinafter Yamashita) in view of Iwahara et al. (US20200290531, hereinafter Iwahara).

Referring to claim 1, Sung discloses a clamp (a clamp in figures 1-5) for a flat conductor having a flat-plate-shaped conductor member (110), the clamp configured to be used in attaching the flat conductor to an attachment target (vehicle body 20), the clamp comprising: 
a clip portion (310) configured to be engaged with the attachment target (20) and including a first projection; and 
a main body (100) configured to hold the flat conductor, 
the clip portion having a first projection (254), 
the main body having a second projection (252), which is opposed the first projection (254 opposed to 252 in figure 5), 
the clip portion and the main body switchable between an unlocked state, in which the first projection and the second projection are not engaged with each other (252 and 254 are not engaged in figure 2), and the locked state, in which the first projection and second projection are engaged with each other (252 and 254 are not engaged in figure 5)   
wherein the locked state is a state in which a a relative movement between the clip portion and the main body in an axial direction of the conductor is restricted (a movement between 310 and 100 is restricted in figure 5 in a axial direction of one of flat conductor 110)  and the unlocked state beaing a state in which the relative movement in an axial direction of the flat conductor  is not restricted  (the movement between 310 and 100 is not restricted in figure 2 in a axial direction of one of flat conductor 110)  .
Sung fails to disclose a flat conductor having a flat-plate-shaped conductor member.
Iwahara disclose a flat conductor having a flat-plate-shaped conductor member (see 3 in figure 1; and paragraph 0042 states, “The flat wire routing material 3 is a metal bus bar that forms a power supply line.”).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the clamp of Sung to have a flat conductor having a flat-plate-shaped conductor member as taught Iwahara in order to a power supply line in the vehicle body by conveniently clamping by the clamp.

Referring to claim 2, Sung in view of Iwahara disclose the clamp according to Claim 1, wherein the clip portion and the main body are configured to restrict switching from the locked state to the unlocked state (by having claimed structure ( protrusions) in the claim 1, the clip portion and the main body are configured to restrict switching from the locked state to the unlocked state).

Referring to claim 3, Sung in view of Iwahara disclose the clamp according to Claim 1, wherein the clip portion is configured to positioned with respect to the main body due to a contact between tip portions of the first projection and the second projection in the unlocked state (by having claimed structure, the clip portion is configured as tip portions of the first projection placed on a tip of the second projection in the unlocked state).

Referring to claim 5, Sung in view of Iwahara disclose an assembly comprising: the flat conductor having the flat-plate-shaped conductor member; the clamp according to Claim 1, the clamp being attached to the flat conductor; and an attachment target for the flat conductor, the flat conductor being attached to the 18 attachment target using the clamp. (see rejection of claim 1 above).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sung, Iwahara, and JPH0711831U (hereinafter JPH07).

Referring to claim 4, Sung in view of Iwahara disclose a wire harness comprising: a flat conductor having a conductor member; the clamp according to Claim 1, the clamp being attached to the flat conductor (see rejection of claim 1 above).
Sung and Iwahara fail to disclose a positioning structure configured to determine a reference position of the flat conductor with respect to an attachment target upon attaching the conductor to the attachment target.

JPH07 disclose a positioning structure to determine a reference position of the conductor with respect to an attachment target upon attaching the flat conductor to the attachment target (protector P define position of and the main body see figure 15-19; paragraph 0011 states, “clips 10 are provided at points A1 and A2 at a distance from the reference position of the protector P. When fixing the wire harness W to the vehicle body, the protector P is first fixed to the vehicle body, and then each clip 10 is fixed to the vehicle body in order”).

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness of Sung in view of  Iwahara to have attachment member in order to provide a wire harness fixing tool capable of freely setting the clip spacing and stably and surely fixing the wire harness of the portion protruding from the protector to the vehicle body (paragraph 0015 of JPH07). 

Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/Primary Examiner, Art Unit 2847